DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 01 July 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have allowed.
Allowable Subject Matter
4.  Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 9 the arguments filed on 01 July 2021 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest “downloading, with the client application, the protected data set included in the shared data space from the online data source to the client application using the protected data synchronization token without re-downloading a public set included in the shared data space” and “after downloading the protected data set, synchronizing the share data space, including the protected data set and the public data set”, as recited in independent claim 1.  The prior art does not disclose, teach or fairly suggest “download the first data set included in the shared data space from the online data source to the client application using the data synchronization token without re-downloading a second data set included in the shared data space” and “after downloading the first data set, synchronize the shared data space, including the first data set and the second data set, between the online data source and the client application using a stored data space synchronization token and the data synchronization token associated with the first data set”, as recited in independent claim 9.
The closest prior art to independent claim 20 is Chauhan et al US 2020/0145425 A1 (hereinafter Chauhan) and Ruggiero et al US 2018/0004972 A1 (hereinafter Ruggiero).  Chauhan is directed to a method for revoking access to a network application on a client device [abstract].  Ruggiero is directed to a system for accessing data that includes an interface and a processor [abstract].  Chauhan teaches receiving a notification of one or more revoking actions based at least on a policy [abstract].  Ruggiero teaches deleting tokens [0041] and deleting sensitive data [0042].  However, none of the prior art discloses, teaches or fairly suggest the limitations of performing in response to a revocation notice “deleting the protected data synchronization token”, “deleting the protected data set from a locally-stored copy of the shared data space without deleting a public data set from the locally-stored copy of the shared data space” and “after deleting the protected data set, synchronizing the shared data space, including the public data set and excluding the protected data set, between the online source and the client application using a stored data space synchronization token”. 
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
5.  The following references have been considered relevant by the examiner:
A.  Dulce et al US 2016/0381023 A1 directed to detecting compromised unmanaged client end stations using synchronized tokens placed on enterprise-managed client end stations [abstract].
B.  Habouzit et al US 2015/0347552 A1 directed to synchronizing one or more user data sets on one or more client devices of a user, using a synchronization system [abstract].
C.  Kiang et al US 2013/0268999 A1 directed to device pinning capabilities for cloud-based services and/or storage accounts [abstract].
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492